NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4864-15T2


STATE OF NEW JERSEY,

        Plaintiff-Appellant,

v.

DANIEL F. GONZALEZ, ESQ.,

     Defendant-Respondent.
_____________________________________

              Argued September 26, 2017 - Decided            October 18, 2017

              Before Judges Hoffman and Mayer.

              On appeal from Superior Court of New Jersey,
              Law Division, Middlesex County, Municipal
              Appeal No. 3-2016.

              Brian D. Gillet, Deputy First Assistant
              Prosecutor, argued the cause for appellant
              (Andrew C. Carey, Middlesex County
              Prosecutor, attorney; Mr. Gillet, of counsel
              and on the brief).

              Adam J. Elias argued the cause for
              respondent (Forbes Law Offices, LLC,
              attorney; George B. Forbes, of counsel and
              on the brief).

PER CURIAM
     The State appeals from the Law Division judge's July 1, 2016

order vacating and reversing the East Brunswick municipal court

judge's contempt conviction and imposition of a $1000 fine against

attorney Daniel F. Gonzalez pursuant to Rule 1:10-1 and N.J.S.A.

2A:10-1(b).     The State argues that the Law Division judge: (1)

applied the wrong standard of review and failed to give due

deference to the credibility findings of the municipal court judge,

and (2) erred in finding the behavior of Gonzalez fell short of

the willful disobedience required for contempt.    We disagree and

affirm.

     The      contempt   conviction   stemmed   from    Gonzalez's

representation of a bus driver in a driving while intoxicated

(DWI) case pending in the East Brunswick municipal court.          On

October 22, 2015, Gonzalez served an expert report prepared by

Herbert Leckie of DWI Consultants.    Leckie's report was central

to Gonzalez's defense of his client in the DWI case.      One week

after service of Leckie's expert report, the municipal court's

staff communicated with Gonzalez's secretary to set a trial date.

The municipal court scheduled the DWI trial for December 10, 2015.

Two weeks after receiving the trial date, Gonzalez requested an

adjournment of the DWI trial because Leckie was unavailable on the

scheduled date.    Gonzalez further claimed that his secretary had

not offered December 10 as a tentative trial date.

                                 2                         A-4864-15T2
      The municipal court denied Gonzalez's request to adjourn the

DWI trial but agreed to conference the case on December 3, 2015.

Gonzalez did not appear before the municipal court judge                         on

December 3.

      On the December 10 trial date, Gonzalez arrived one hour late

to the East Brunswick municipal court.                Gonzalez explained that

he had a court appearance in Sayreville that morning and was unable

to find coverage for the Sayreville matter. Gonzalez again advised

the municipal court judge that his defense expert was unavailable

and asked the municipal court judge for a trial adjournment.                   The

municipal court judge denied the renewed adjournment request.

      The municipal court judge then asked Gonzalez if he was ready

to try the case.     Gonzalez responded that he was not ready to try

the   DWI   case   because   he    did       not   anticipate   denial   of    his

adjournment request.     The municipal court judge gave Gonzalez the

option to try the DWI case on December 10 or face a contempt

finding.    Gonzalez refused.

      The municipal court judge then offered to have the State

proceed with its case on December 10, adjourning the defense case

so that Gonzalez would have an opportunity to order a transcript

of the State's trial testimony, have Leckie review the transcript,

and then return to municipal court to continue with the DWI trial

when Leckie was available.        Gonzalez declined to move forward with

                                         3                               A-4864-15T2
the DWI trial on December 10.    Gonzalez explained to the municipal

court judge that his client's livelihood depended on maintaining

his driver's license and that the defense expert had to be in

court during the State's case to assist Gonzalez with cross-

examination of the State's expert. Gonzalez argued that proceeding

with the DWI trial under the circumstances suggested by the

municipal court judge deprived the client of his Sixth Amendment

right to effective counsel.

     The municipal court judge again gave Gonzalez the option to

try the DWI case that day or be held in contempt.          Gonzalez

responded that in light of the confrontation between himself and

the court, the client no longer wanted to be represented by

Gonzalez in the DWI matter.     Thus, Gonzalez advised the municipal

court judge that he would not try the DWI case on December 10.

     The municipal court judge issued an oral decision holding

Gonzalez in contempt in the face of the court and imposing an

immediate $1000 fine.   No order memorializing the municipal court

judge's ruling was entered that day.       Gonzalez left the court

after the judge's ruling.

     The next day, Gonzalez sent a letter to the court reiterating

the reasons for his adjournment request and requesting a new trial

date when his expert would be available.      The municipal court's

staff instructed Gonzalez to appear before the municipal court

                                   4                        A-4864-15T2
judge by 4:30 p.m. on December 11.      However, because Gonzalez was

arguing a motion in another court, he could not be reached and did

not appear as directed by the municipal court staff.

     On December 17, 2015, the municipal court judge conducted a

supplemental hearing on the contempt charge.     The municipal court

judge reiterated that the December 10 trial date was selected to

accommodate Gonzalez's expert.        The municipal court judge also

noted that she had denied an adjournment request made by the State

to accommodate a State witness.       The municipal court judge gave

Gonzalez an opportunity to be heard before announcing her final

decision.

     Gonzalez repeated his belief that December 10 was never among

the dates available for his expert, and there must have been a

miscommunication between his staff and the court's staff.         When

Gonzalez discovered that his DWI expert was unavailable on December

10, Gonzalez immediately requested an adjournment.     Gonzalez noted

that his first adjournment request was made almost a month before

the trial.    Gonzalez explained that he declined the option of

moving forward with the State's case on December 10 because he

needed his expert's participation to conduct an effective cross-

examination of the State's witnesses.        Gonzalez stated that he

needed to protect his client's livelihood and represent his client

diligently.

                                  5                          A-4864-15T2
     The municipal court judge confirmed that she was holding

Gonzalez in contempt and imposing a fine.                    The municipal court

judge issued a written order adjudicating Gonzalez guilty of

contempt in the presence of the court pursuant to Rule 1:10-1 and

imposing a $1000 fine.           However, she stayed the fine pending

appeal.

     On December 22, 2015, Gonzalez appealed the municipal court

judge's contempt finding, and the $1000 fine, to the Law Division,

where he argued that his behavior did not rise to the level of

contempt.      He   claimed    the    municipal      court    judge    gave     him    a

"Hobson's   choice"     of    either    accepting      a   contempt        charge     or

compromising    his   client's       Sixth    Amendment      right    to   effective

counsel by forcing him to try a case for which he was unprepared

due to his expert's unavailability.

     Following oral argument on July 1, 2016, the Law Division

judge found that: (1) Gonzalez's behavior fell short of the willful

disobedience required for contempt; and (2) the amount of the fine

levied by the municipal court judge was excessive.                           The Law

Division    judge     determined       that    the    municipal       court      judge

improperly forced Gonzalez to choose between accepting a contempt

charge and compromising his client's constitutional rights.                         The

Law Division judge noted that if Gonzalez had proceeded with the

DWI trial, "the client would have been convicted, and then we'd

                                         6                                    A-4864-15T2
be    back   here   again   on   an   ineffective     assistance     of   counsel

argument, because [Gonzalez] admitted he wasn't prepared."

       The Law Division judge found there was no evidence in the

record    that   Gonzalez's      behavior     was   habitual   or   in    any   way

disrespectful or offensive, and therefore, it did not meet the

mens rea requirement for a contempt conviction.                The Law Division

judge also noted that the municipal court judge made no findings

as to the costs resulting from the delay and failed to identify

any    discernible    inconvenience      to    the    municipal     court,      thus

rendering the $1000 fine "patently excessive and not rationally

related to any identifiable harm, losses, or prejudice to the

court."      The Law Division judge entered an order vacating and

reversing Gonzalez's contempt conviction and accompanying fine.

       In reviewing a judgment of the Law Division on a municipal

appeal we apply a sufficiency of the evidence standard.                  See State

v. Ugrovics, 410 N.J. Super. 482, 487—88 (App. Div. 2009), certif.

denied, 202 N.J. 346 (2010).             We must "determine whether the

findings made could reasonably have been reached on sufficient

credible evidence present in the record." State v. Johnson, 42
N.J. 146, 162 (1964).       "When the reviewing court is satisfied that

the findings and result meet this criterion, its task is complete

and it should not disturb the result . . . ."             Ibid.     An appellate



                                        7                                 A-4864-15T2
court only evaluates the decision of the Law Division, not the

municipal court.        Id. at 157.

       Superior Court review of a municipal court conviction is

conducted     de      novo     on     the    record,     unless       the    record     is

unintelligible or incomplete.               R. 3:23-8; see also R. 2:10-4.              If

the Superior Court finds the evidence in the record is insufficient

to support the conviction, it must issue an order of acquittal.

See State v. Sparks, 261 N.J. Super. 458, 462 (App. Div. 1993).

The    Superior    Court       should       defer   to    the    municipal       court‘s

credibility findings.               State v. Locurto, 157 N.J. 463, 470-71

(1999) (citing Johnson, supra, 42 N.J. at 161-62).                          However, the

municipal     court's        "interpretation        of   the    law    and    the    legal

consequences that flow from established facts are not entitled to

any special deference."              Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995).                Thus, "[o]n a de novo review

on    the   record,    the     reviewing      court . . . is          obliged   to    make

independent findings of fact and conclusions of law, determining

defendant's guilt independently but for deference to the municipal

court's credibility findings."               Pressler & Verniero, Current N.J.

Court Rules, comment 1.1 on R. 3:23-8 (2017).

       N.J.S.A. 2A:10-1 defines contempt as, among other things:

"[m]isbehavior of any person in the actual presence of the court."

N.J.S.A. 2A:10-7 empowers municipal courts to adjudicate contempt.

                                             8                                  A-4864-15T2
     Rule 1:10-1, addressing summary contempt in the presence of

the court, states:

           A judge conducting a judicial proceeding may
           adjudicate contempt summarily without an order
           to show cause if:

                (a) the conduct has obstructed,
                or if continued would obstruct,
                the proceeding;

                (b) the conduct occurred in the
                actual presence of the judge, and
                was actually seen or heard by the
                judge;

                (c) the character of the conduct
                or its continuation after an
                appropriate warning unmistakably
                demonstrates its willfulness;

                (d) immediate adjudication is
                necessary to permit the proceeding
                to continue in an orderly and
                proper manner; and

                (e) the judge has afforded the
                alleged contemnor an immediate
                opportunity to respond.

     Contempt in the face of the court requires an "open threat

to the orderly procedure of the court and such a flagrant defiance

of   the   person    and   presence   of   the   judge   before    the

public . . . [that if] not instantly suppressed and punished,

demoralization of the court's authority will follow."       Cooke v.

United States, 267 U.S. 517, 536, 45 S. Ct. 390, 394-95, 69 L. Ed.
767, 773 (1925) (reversing summary contempt conviction against


                                  9                          A-4864-15T2
attorney for a letter he wrote to the court demanding recusal and

questioning the dignity of the court).          Summary contempt under

Rule 1:10-1 is appropriate when an attorney openly mocks the court

during proceedings.     See In re Daniels, 118 N.J. 51, 66-70 (1990),

cert. denied, 498 U.S. 951, 111 S. Ct. 371, 112 L. Ed. 2d 333

(1990).      Summary contempt is not appropriate when an attorney

"refuse[s] compliance with an order he or she believes invades a

constitutional right."       In re Mandell, 250 N.J. Super. 125, 130-

32   (App.    Div.   1991)   (reversing   contempt   conviction   against

attorney who refused to reveal whether her client would testify

in his criminal case).

      Additionally, if an attorney provides an explanation for the

allegedly contemptuous conduct that is not "insulting, frivolous

or clearly inadequate," the court may not proceed with summary

contempt under Rule 1:10-1, but must submit the issue to a hearing

before a different judge under Rule 1:10-2.          In re Lependorf, 212
N.J. Super. 284, 290 (App. Div. 1986) (reversing summary contempt

conviction where attorney failed to timely provide a witness list;

the attorney's excuse had a "semblance of adequacy" and thus

required adjudication by a different judge).

      While the Law Division judge found that Gonzalez's behavior

"was less than ideal," he determined that Gonzalez lacked the

intent required for a contempt adjudication.

                                    10                            A-4864-15T2
     There    were     no    credibility        determinations     made      by     the

municipal court judge in this case.               Therefore, the Law Division

judge was not required to accord any deference to the municipal

court judge's determinations.                  Nor was deference by the Law

Division   judge      required      as    to    the   municipal   court      judge's

interpretation of the law governing contempt proceedings.                    The Law

Division judge, on de novo review of the record, correctly made

independent    findings       of   fact    and    conclusions     of   law     as   to

Gonzalez's guilt on the contempt issue.

     We    find    the      Law    Division      judge's   conclusions        to     be

sufficiently supported by the record.                  The transcripts of the

December 10 and December 17, 2015 municipal court proceedings

reflect that Gonzalez was apologetic, respectful, and mindful of

the impact on the client if Gonzalez was forced to proceed with

the DWI trial.        There is nothing in the record indicating that

Gonzalez     raised    his    voice,      used    obscenities,     insulted         the

municipal court judge, or displayed inappropriate or disruptive

body language.

     We also agree with the Law Division judge's determination

that Gonzalez's explanation for not proceeding with the DWI trial

was meritorious and his conduct in explaining his position was not

insulting or insolent.            While Gonzalez was late to the December

10, 2015 court proceeding, he explained that his tardiness was due

                                          11                                 A-4864-15T2
to another court appearance for which he could not find coverage.

See In re Lynch, 369 N.J. Super. 93, 100-102 (App. Div. 2004)

(reversing contempt conviction against attorney who failed to

appear in court due to a simultaneous meeting with the presiding

judge).      Similarly, Gonzalez explained that his refusal to proceed

with the State's case on December 10 was based upon the need to

have his expert hear the testimony of the State's expert to conduct

a thorough cross examination of the State's witnesses.                    Gonzalez

also explained that he had given notice of his expert's scheduling

conflict a month before the trial date. Gonzalez also rationalized

that because his staff had multiple contacts with the municipal

court's staff until the week before the trial, he believed that

the requested adjournment would be granted.               Gonzalez's proffered

excuses were not patently inadequate, and thus, did not merit a

summary      contempt   conviction     under    Rule     1:10-1.      See     In   re

Lependorf, supra, 212 N.J. Super. 284.

       Additionally,     the   Law     Division       judge's   conclusion      that

forcing Gonzalez to try the DWI case with counsel's acknowledgment

that    he    was   unprepared       would     have     impeded    the    client's

constitutional rights has ample legal support. See State v. Fritz,

105 N.J. 42, 63-64 (1987) (remanding for a determination of

ineffective      assistance    where    the    defense     attorney      failed    to

adequately prepare for the case, noting that "[t]he exercise of

                                        12                                  A-4864-15T2
utmost   skill   during   the   trial     is   not   enough    if   counsel   has

neglected the necessary investigation and preparation of the case"

(quoting Moore v. United States, 432 F.2d 730 (3d Cir. 1970))

(alteration in original).

     For these reasons, we find that the Law Division judge's

order    vacating   the   contempt   determination       and    reversing     the

imposition of the $1000 fine is supported by the record and is

consistent with the relevant law.

     Affirmed.




                                     13                                 A-4864-15T2